UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6508


SYLVESTER ANTERRIO BOONE,

                Petitioner - Appellant,

          v.

WARDEN BENARD MACKIE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:15-cv-01503-MGL)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Anterrio Boone,     Appellant Pro Se.     Donald John
Zelenka, Senior Assistant     Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sylvester     Anterrio       Boone          seeks       to    appeal         the     district

court’s    order     accepting      the       recommendation              of    the       magistrate

judge    and     denying       relief    on     his       28    U.S.C.          §    2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial       showing             of    the       denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537     U.S.      322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Boone has not made the requisite showing.                                Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss       the    appeal.              We        dispense      with     oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3